DETAILED ACTION
Response to Election of Species
Applicant's election with traverse of (1) gemcitabine as the specific chemotherapeutic agent to be administered, (2) colon cancer as the single cancer to be treated, and (3) sequential administration in the reply filed on December 4, 2020 is acknowledged.  The traversal is on the ground(s) that it would be more appropriate to restrict the species of the type (i.e. class) of chemotherapeutic agent recited, since the classes are recognized in the art.  
This is not found persuasive because the claims lack a special technical feature that makes a contribution over the prior art, since a solid dosage form of 6--naltrexol is not novel, i.e. was known in art as taught by Steffens et al, for example, and the claims fail to recite a novel chemotherapeutic agent that makes a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-9, 11, 12, 14 and 15 are readable on the elected species. Accordingly, claims 10, 13 and 16, as well as the non-elected chemotherapeutic agents and non-elected cancers of claims 1-12, 14 and 15 are presently withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 27, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections - 35 USC § 112(a)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.	Claims 1-9, 11, 12 and 14 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a pharmaceutical composition comprising 6--naltrexol or a pharmaceutically acceptable salt thereof for the treatment of certain types of cancer including colon cancer, with the sequential administration of the elected chemotherapeutic agent gemcitabine and those agents embodied by the instant Specification, is not considered enabled for the treatment of any/all types of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
	The standard for determining whether the Specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  As recognized by the court in In re Wands, 858 F.2d 731 (Fed. Cir. 1988), that is still the standard to be applied, determined by consideration of the Wands factors (MPEP 2164.01(A)); namely, nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered, with the most relevant factors discussed below
	Nature of the Invention: As stated in MPEP 2164.05(a), “[t]he initial inquiry” for determining whether the Specification is enabling “is into the nature of the invention, i.e., the subject matter to which the claimed invention pertains.”  
	In the instant case, the claimed invention pertains to a pharmaceutical composition for treating any/all types and kinds of cancer.  Said composition comprises 6--naltrexol, which is alleged by the Specification to boost the therapeutic efficacy of chemotherapeutic agents when combined, in order to minimize side effects of what would otherwise be aggressive cancer treatment regimens, and demonstrates the ability to enhance cytotoxic effects of chemotherapeutic agents in vitro (Examples 1-3).
	The State of the Prior Art and The Predictability or lack thereof in the art: As stated in MPEP 2164.05(a), “[t]he state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to 
	As discussed above, the instantly claimed invention pertains to a pharmaceutical composition comprising 6--naltrexol, which is alleged by the Specification to boost the therapeutic efficacy of any/all chemotherapeutic agent(s) for treating any/all types and kinds of cancer.  While the state of the art is relatively high with regard to the treatment of certain cancers by administering certain chemotherapeutic agents, in particular treating colon cancer, lung cancer and breast cancer by administering gemcitabine or oxaliplatin, the state of the art with regard to treating all cancers is underdeveloped. The state of the art is that “cancer” encompasses any disorder associated with abnormal cell proliferation.  Abnormal cellular proliferation refers to the uncontrolled growth of cells which are naturally present in a mammalian body, including all types and kinds of cancer, which are extremely unpredictable and difficult to treat, and are not all enabled by the disclosure. 
	Chemotherapeutic agents, also known as antineoplastic agents or cytotoxic agents, inhibit the uncontrolled cell growth and proliferation of cancer cells, and are classified according to their mechanism of action (i.e. alkylating agents, antimetabolites,  
topoisomerase inhibitors, antibiotics, mitotic inhibitors, and protein kinase inhibitors).
By selectively inhibiting these molecular targets and/or interfering with DNA or RNA synthesis, or  one would reasonably expect that cancers associated with those targets could be treated. There is no question Applicant’s instant composition may play a role in future methods of treating certain types of cancer (including colon cancer, breast cancer, and/or lung cancer) by boosting the therapeutic efficacy of a chemotherapeutic 
	The Breadth of the Claims: The complex nature of the subject matter of this invention (in this case, a composition for treating any/ all cancer(s)) is greatly exacerbated by the breadth of the claims. “Cancer” encompass any disease characterized by an abnormally high rate of proliferation of cells by rapid division, which can have many different pathologies, including all solid tumors and types and kinds of cancer(s). Each of these defects may or may not be addressed by the administration of the claimed compounds.  On pages 12-13 of the Specification, Applicant discusses that the present invention may be used to treat the vast, non-limiting scope of cancers including:
The present invention may be used to treat cancers including sarcoma, carcinoma, adenocarcinoma, melanoma, myeloma, blastoma, glioma, lymphoma or leukemia. Exemplary cancers include, for example, carcinoma, sarcoma, adenocarcinoma, melanoma, neural (blastoma, glioma), mesothelioma and reticuloendothelial, lymphatic or haematopoietic neoplastic disorders (e.g., myeloma, lymphoma or leukemia). In particular aspects, a tumour or cancer includes a lung adenocarcinoma, lung carcinoma, diffuse or interstitial gastric carcinoma, colon adenocarcinoma, prostate adenocarcinoma, esophagus carcinoma, breast carcinoma, pancreas adenocarcinoma, ovarian adenocarcinoma, adenocarcinoma of the adrenal gland, adenocarcinoma of the endometrium or uterine adenocarcinoma.
Tumours and cancers include benign, malignant, metastatic and non-metastatic types, and include any stage (I, II, III, IV or V) or grade (G1, G2, G3, etc.) of tumour, or cancer, or metastasis that is progressing, worsening, stabilized or in remission. Cancers that may be treated according to the invention include but are not limited to : bladder, blood, bone, bone marrow, brain, breast, colon, esophagus, gastrointestines, gum, head, kidney, liver, lung, nasopharynx, neck, ovary, prostate, skin, stomach, testis, tongue, or uterus. Preferably, the cancer is selected from prostate cancer, liver cancer, renal cancer, lung cancer, breast cancer, colorectal cancer, pancreatic cancer, brain cancer, hepatocellular cancer, lymphoma, leukaemia, gastric cancer, cervical cancer, ovarian cancer, thyroid cancer, melanoma, head and neck cancer, skin cancer and soft tissue 
In certain embodiments, the cancer to be treated is selected from the list consisting of lung cancer, colon cancer, breast cancer, pancreatic cancer, lymphoma or glioma.
	Applicant has provided no guidance showing that the instant composition is effective in the actual treatment of all types and kinds of cancer(s), as claim 1 is currently drafted. The three working examples are directed to in vitro proliferation assays of the combined administration with gemcitabine or oxaliplatin demonstrating inhibition of tumor growth in models of breast cancer, colon cancer and lung cancer, and do not reasonably provide enablement for inhibiting the proliferation of cancer cells or tumor growth in general (see specification Examples 1-3, p. 20-22).
	The Level of Skill in the Art:	At the time the invention was made, the relative skill of those in the art tasked with identifying compounds exerting an activity of interest would have been high, as the ordinarily skilled artisan would have had, at minimum, a Ph.D. and experience with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods. Deciding which technique to use would have been determined by the skilled artisan’s knowledge regarding the compound and target of interest. Ligand based drug design relies on knowledge of a compound or compounds of interest (i.e., ligands) to derive new compounds that will, in theory, similarly interact with the target of interest to elicit the activity of interest. Conversely, structure based drug design relies on knowledge of the three dimensional structure of the target of interest (i.e., receptor, ion channel, or enzyme) to derive new compounds that will, in theory, interact with the target of interest to elicit the activity of interest. In either case, the compounds derived 
	The Quantitation of Experimentation Required:  In view of all of the foregoing, at the time the invention was made, it would have required undue experimentation to practice the entire scope of the invention as claimed. As discussed above, the claims are drawn to a composition for treating any cancer, (wherein the composition comprises 6--naltrexol, which is alleged by the Specification to enhance the therapeutic ability of chemotherapeutic agents).  Since identifying any cancer capable of being treated by the administration of the instant compounds is extremely complex, the nature of the instant invention considered to be one of extreme complexity. In the instant case, this complexity is exacerbated by the broadness of cancers to be treated with respect to the disclosure, whereas the instant Specification discloses only a few assays (in this case, three) wherein the instant compound exerts the disclosed activity of enhancing the therapeutic efficacy of particular anti-cancer agents, specifically gemcitabine or oxaliplatin, in the treatment of colon cancer, lung cancer or breast cancer). Although the relative skill of those in the art to which the invention pertains is high, the state of the art and unpredictability within the art is such that even the most talented artisan (armed with screening techniques including computer assisted virtual screening techniques such as ligand-based and structure-based design methods) could not reasonably predict which of the hundreds or thousands of cancers or solid tumors encompassed by claim 1 could be treated, based on the limited disclosure of the cytotoxic effects with only two chemotherapeutic agents for inhibiting proliferation of just three cancerous cell lines.
Corrie (Medicine 2007), it is highly unpredictable that the administration of the instant claimed composition would, in fact, be usable across the broad scope of all cancers.  Corrie teaches that “non-specificity of cytotoxic agents is a major drawback and potential to damage normal tissues means that cure with chemotherapy is not often achieved,” and that chemotherapy is seldom curative across the broad scope of cancers (see the Abstract and Table 1, page 25).  Corrie teaches that “[i]ntrinsic or acquired mutations in tumorigenesis protect cancer cells from chemotherapy, and drug resistance is the most common reason for treatment failure, “ (see under “Advanced (metastatic) solid cancers” in column 2 on page 24).
	As such, the only way to ascertain which of the hundreds, and potentially thousands, of cancers are treatable based on the limited disclosure of cancer types would require an exhaustive amount of experiments, i.e. undue experimentation. That is, the only way one skilled in the art is enabled to use the pharmaceutical composition of claim 1 in order to treat the entire scope of cancers presently encompassed by the claims with any chemotherapeutic agent, based on the instant disclosure entails undue experimentation. 
	According, the composition for the treatment of any/all cancer(s) is not enabled by the instant specification.
	To overcome this rejection, Applicant should narrow the scope of the claims such that they bear a reasonable correlation with the disclosure, i.e. limit the scope of cancers 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claims 1-9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Steffens et al, EP 1479381 A1.
	Claim 1 is directed to a pharmaceutical composition in solid dosage form comprising from 0.01 mg to 50 mg per tablet of 6--naltrexol or a pharmaceutically acceptable salt thereof, in the treatment of cancer (more specifically colon cancer (claims 14 and 15)) in conjunction with a chemotherapeutic agent (more specifically claims 11 and 12) gemcitabine, that is administered sequentially (claims 6-8)).
	As further recited by claims 2-5 and 9:
	(a) wherein 6--naltrexol is to be administered in an amount effective to increase 		       the expression of BAD by at least 5%, or at least 10%, or at least 20% or at 		       least 30% or at least 40%, relative to a control (claim 2); and
	(b) wherein the 6--naltrexol is to be administered in an amount effective to 		       increase the blood plasma concentration of 6--naltrexol to from 0.34 			       ng/ml to 3,400 ng/ml, or greater (claim 3); and
	(c) wherein the 6--naltrexol is to be administered in an amount effective to 		      increase the blood plasma concentration of 6--naltrexol to from 34 ng/ml 	    	      to 3,400 ng/ml, or greater (claim 4); and
	(d) wherein the 6--naltrexol is to be administered in an amount effective to 		       increase the blood plasma concentration of 6--naltrexol to from 340 			       ng/ml to 3,400 ng/ml (claim 5); and
	(e) wherein the chemotherapeutic agent is to be administered once the level of 		      expression of BAD is increased by at least 5% relative to a control (claim 9).

	Steffens et al teach a solid pharmaceutical dosage form (paragraphs [0023 and [0086]]) comprising 6--naltrexol (see paragraph [0053], claim 14) and a pharmaceutically acceptable excipient (column 8, lines 25-59) in solid dosage form, in particular a tablet (see paragraph [0078]). 
Steffens et al teach and recite a solid pharmaceutical dosage form 6--naltrexol or a salt thereof in tablet form, but do not reach the recited dosage amount per tablet or the future intended use “in the treatment of cancer.”
	However, regarding the recited dosage of 6--naltrexol per tablet (0.01 mg to up to 50 mg), amount of active ingredient is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal amount in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”
	Regarding the recitation “in the treatment of cancer in conjunction with a chemotherapeutic agent” of claim 1, as well as the order of administration of claims 6-8, the preamble recites a pharmaceutical composition, and while the use of a descriptive clause, i.e. “in the treatment of…,” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  
	Claims 2-5 and 9 are drafted in terms of the intended outcome of the administration of the composition of claim 1: “wherein 6--naltrexol is to be administered in an amount effective to increase the expression of BAD by at least 5%…” or “...wherein the 6--naltrexol is to be administered in an amount effective to increase the blood plasma concentration of 6--naltrexol,” or “wherein the chemotherapeutic agent is to be administered once the level of expression of BAD is increased by at least In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991). 
	As stated in In re Papesch, 315 F.2d 381 (CCPA 1963), “[f]rom the standpoint of patent law, a compound and all its properties are inseparable”.  In the instant case, the “increase in expression of BAD” by a certain amount as recited by claims 2 and 9 and “increase in blood plasma concentration of 6--naltrexol” by a certain amount as recited by claims 3-5 are merely latent properties or results of administering 6--naltrexol as taught by the prior art discussed above.  
	As such, the claims are rejected as prima facie obvious.
Conclusion
12.	In conclusion, claims 1-16 are in the application, and claims 10, 13 and 16 are presently withdrawn from consideration as directed to non-elected subject matter.  Claims 1-9, 11, 12, 14 and 15 are rejected. No claim is currently allowable.

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janet L. Coppins/
Patent Examiner, Art Unit 1628
February 19, 2021

/CRAIG D RICCI/Primary Examiner, Art Unit 1611